DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120 is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 62/270550 and 15/387,177, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The lower portion of the base, the wall portion of the base, the outflow channel of the wall portion and the fluidic channel of the lower portion are not described in the specification such that one of ordinary skill in the art would recognize that the inventor(s) had possession of the invention at the time of filing claim 32. In contrast to the claim, the specification appears to describe a single outlet channel 32 at para [070].  
The effective filing date for claim 32 is the same as the instant application – January 27, 2020.
Specification
The disclosure is objected to because of the following informalities: the spring is referred to as “spring 110” in para [082] but “spring 100” throughout; there is no spring 100/110 illustrated in Fig. 3D as stated in para [082].  Appropriate correction is required.
While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in 

The specification is objected to as failing to provide proper antecedent basis for the following claim terms: “lower portion”; “wall portion”; “outflow channel”; and “fluidic channel” in claim 32.  Appropriate correction is required.
Using the following format, Applicant can overcome the objection by amending the Detailed Description at only one instance of the original nomenclature:  “a [original nomenclature] or [claim term] [reference #]".
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“biasing member” in claim 25 – corresponding structure is the spring, described at para [077]; and
“actuator” in claims 30, 31 and 34 - corresponding structure is the actuation mechanism 150, described at para [081]-[082].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Objections
Claim 34 is objected to because of the following informalities:  “skin-piercing is” should be “skin-piercing feature is”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 32 recites “a fluidic channel fluidly coupling the aperture to the outflow channel.”  In light of the specification and drawings, the location of the fluidic channel in the lower portion of the base and the location of the outflow channel in the wall portion of the base cannot be ascertained.  In contrast to the claim, the specification appears to describe a single outlet channel 32 at para [070].  “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure … may make an otherwise definite claim take on an unreasonable degree of uncertainty.”  MPEP 2173.03.  Thus, claim 32 is indefinite because one of ordinary skill in the art would not be apprised of the scope of the claim due to the inconsistency with the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 22, 29, 32, 35, 36 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,821,412 B2 to Gonzalez-Zugasti.
As to claims 21 and 35, Gonzalez-Zugasti discloses a fluid collection device and method comprising: 
a housing including a base (100) having an aperture (130) extending therethrough (col 6, ln 55-60; col 7,ln 66 to col 8,ln 3); 
a skin-piercing feature (needles col 8, ln 1-3); 
an actuator (10) operably coupled to the skin-piercing feature, wherein the actuator is movable through the housing from (a) a first position relative to the base (non-depressed position of actuator 10; col 8, ln 9-11) to (b) a second position nearer to the base in which the skin-piercing feature extends through the aperture in the base (col 8, ln 9-16); and 
a flexible membrane (20 or 72, Figs. 14, 27) carried by the housing and coupled to the base, wherein the flexible membrane extends over the aperture in the base to define a sealed lumen within the housing (corrugated material shown at 20 in Figs. 1, 4, 14, 18, 30 covers aperture in base so as to seal lumen col 29, ln 5-7; 72, Figs. 14, 27 col 15, ln 45-50).

As to claims 22 and 36, Gonzalez-Zugasti discloses the fluid collection device and method of claim 21 and 35 wherein the flexible membrane is operably coupled to the actuator, and wherein movement of the actuator from the first position to the second position deforms the flexible membrane to decrease a volume of the lumen (actuation of actuator 10 causes membrane 20 covering actuator to deform col 8, ln 43-52; in embodiments of Figs. 14, 27, actuation deforms membrane 72 col 23, ln 3-8).



As to claim 32, Gonzalez-Zugasti discloses the fluid collection device of claim 21 wherein the base includes (a) a lower portion (130, Fig. 27) and (b) a wall portion (100, Fig. 27) projecting away from the lower portion, and wherein the aperture extends through the lower portion (aperture defined by 130 extends therethrough Fig. 27); the wall portion surrounds the aperture (100 surrounds aperture defined by 130 Fig. 27); the wall portion includes an outflow channel extending therethrough (portion of passage nearest reservoir 140 Fig. 27) and configured to be releasably coupled to a collection reservoir (col 21, ln 9-31); the lower portion includes a fluidic channel (portion of passage leading to reservoir 140 that his nearest aperture Fig. 27) fluidly coupling the aperture to the outflow channel (first and second portions of single passage are fluidly coupled Fig. 27); and the flexible membrane is positioned around the wall portion such that the fluidic channel is within the sealed lumen (Fig. 27 shows 72 positioned around wall 100 and passage is within sealed lumen formed by membrane 72 and aperture).

As to claim 39, Gonzalez-Zugasti discloses the method of claim 35, further comprising flowing the bodily fluid through a channel to a collection reservoir releasably coupled to the fluid collection device (col 21, ln 9-31).

Claims 21-28 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0213638 A1 to Herbrechtsmeier. 
As to claim 21, Herbrechtsmeier discloses a fluid collection device, comprising: 
a housing (1) including a base (bottom of sensor 2) having an aperture extending therethrough (needle hole Fig. 2e, 2g); 
a skin-piercing feature (3, Fig. 1; para [0048]); 

a flexible membrane (4, Fig. 1) carried by the housing and coupled to the base, wherein the flexible membrane extends over the aperture in the base to define a sealed lumen within the housing (Fig. 2f para [0055]).

As to claim 22, Herbrechtsmeier discloses the fluid collection device of claim 21 wherein the flexible membrane is operably coupled to the actuator, and wherein movement of the actuator from the first position to the second position deforms the flexible membrane to decrease a volume of the lumen (para [0052], [0054]; Fig. 2e shows deformed membrane 4).

As to claim 23, Herbrechtsmeier discloses the fluid collection device of claim 22 wherein the flexible membrane includes a one-way valve configured to permit air to escape the lumen when the actuator is moved from the first position to the second position and deforms the membrane (lateral sides of membrane 4 form one-way vent of air when pressure is exerted; lack of air causes vacuum that draws in fluid as shown in Fig. 2f; para [0067] Fig. 11c).

As to claim 24, Herbrechtsmeier discloses the fluid collection device of claim 23 wherein movement of the actuator from the second position toward the first position moves the flexible membrane to increase the volume of the lumen (para [0052], [0054], [0055]).

As to claim 25, Herbrechtsmeier discloses the fluid collection device of claim 21, wherein the fluid collection device further comprises a biasing member operably coupled between the base and the flexible membrane and configured to bias a portion of the flexible membrane away from the base; movement of the actuator from the first position to the second position moves the portion of the flexible membrane against the biasing force of the biasing member and toward the base to decrease a volume of the lumen; 

As to claim 26, Herbrechtsmeier discloses the fluid collection device of claim 25 wherein the flexible membrane includes a one-way valve configured to (a) permit air to escape the lumen when the actuator is moved from the first position to the second position to decrease the volume of the lumen and (b) inhibit air from escaping the lumen when the biasing member drives the portion of the flexible membrane away from the base, to thereby generate a vacuum in the lumen (lateral sides of membrane 4 form one-way vent of air when pressure is exerted; lack of air (air inhibited by flexible membrane sides) causes vacuum that draws in fluid as shown in Fig. 2f; para [0067] Fig. 11c).

As to claim 27, Herbrechtsmeier discloses the fluid collection device of claim 25 wherein the skin-piercing feature and the biasing member are positioned within the lumen (Figs. 11d, 11e illustrate needle and spring within lumen).

As to claim 28, Herbrechtsmeier discloses the fluid collection device of claim 25 wherein a portion of the flexible membrane is configured to fold over itself when the actuator is moved from the first position to the second position (Fig. 2e illustrates a “fold over” in membrane 4).

	As to claim 33, Herbrechtsmeier discloses the fluid collection device of claim 21 wherein the flexible membrane is formed of a single piece of flexible material (Fig. 2a illustrates single, monolithic material).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Zugasti in view of US 5,356,420 A to Czernecki.  Gonzalez-Zugasti discloses the method of claim 35.  Gonzalez-Zugasti does not teach wherein withdrawing the skin-piercing feature includes operably disconnecting the skin-piercing feature from the actuator such that subsequent actuation of the actuator does not deploy the skin-piercing feature.  Czernecki teaches operably disconnecting the skin-piercing feature from the actuator such that subsequent actuation of the actuator does not deploy the skin-piercing feature (col 2, ln 28-44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the wings 11 of Czernecki on the piston (cylinder (rectangular cross-section) between 90 and 72 Fig. 27) of Gonzalez-Zugasti to prevent re-use of a contaminated needle.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Zugasti in view of Herbrechtsmeier.  Gonzalez-Zugasti teaches a fluid collection device, comprising: 

an actuator (10) positioned at least partially within the housing (col 8, ln 9-16); 
a flexible membrane (72, Figs. 14, 27) positioned in the housing and coupled to the base (Figs, 14, 27), wherein the flexible membrane seals a volume in the lumen over the aperture (col 29, ln 5-7), and wherein the flexible membrane includes an upper portion (top of 72); 
a plunger coupled to the flexible membrane and positioned within the sealed volume (cylinder (rectangular cross-section) between 90 and 72 Fig. 27), wherein the plunger includes a skin-piercing feature (90); and 
wherein the actuator is movable through the housing from (a) a first position relative to the base (non-depressed position of actuator 10; col 8, ln 9-11) to (b) a second position nearer to the base in which the skin-piercing feature extends through the aperture in the base (col 8, ln 9-16), 
wherein movement of the actuator from the first position to the second position moves the plunger and the upper portion of the flexible membrane toward the base to decrease the sealed volume (col 8, ln 9-16; col 25, ln 19-22), and wherein, after movement of the actuator from the first position to the second position, the spring is configured to drive the plunger and the upper portion of the flexible membrane away from the base to increase the sealed volume to thereby generate a vacuum within the lumen.
Although Gonzalez-Zugasti utilizes a Belleville spring 60 (col 9, ln 35-36) and mentions a coil spring (col 10, ln 25), Gonzalez-Zugasti does not explicitly teach a spring operably coupled between the plunger and the base, the spring is configured to drive the plunger and the upper portion of the flexible membrane away from the base to increase the sealed volume to thereby generate a vacuum within the lumen.  Herbrechtsmeier teaches a spring operably coupled between the plunger and the base, the spring is configured to drive the plunger and the upper portion of the flexible membrane away from the base to increase the sealed volume to thereby generate a vacuum within the lumen (“elastic membrane 4 may be held in its shape alternatively by a spring or a bracket, as is shown in FIGS. 11d and 11e.”).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a spring between the plunger and base to bias the base and member apart as a substitution for the Belleville spring 60 by simple substitution because one of ordinary skill in the art could .
Allowable Subject Matter
Claims 30, 31, 34 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
There is no teaching or suggestion in the prior art for the corresponding structure that is the actuation mechanism 150, described at para [081]-[082], for movement of the actuator toward the base rotates the platform relative to the base (claim 30) and wherein the actuator engages the platform when the actuator is in the first position, and wherein the actuator does not engage the platform when the actuator is in the second position (claim 31) and the actuator is movable to a third position nearer to the base than the second position in which the skin-piercing is withdrawn from the aperture and positioned within the housing (claim 34).
	The prior art does not teach or suggest wherein operably disconnecting the skin-piercing feature from the actuator includes moving an arm of the actuator out of engagement with a projection on a platform coupled between the flexible membrane and the actuator (claim 38).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/Primary Examiner, Art Unit 3791